DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. PCT/JP2017/030214 filed 8/23/2017, which papers have been placed of record in the file.  
Claims 33-73 are pending. 

Election/Restrictions

Applicant’s election without traverse of Group I Claims 41-61, 71-72 in the reply filed on 3/14/2022 is acknowledged.

Specification

The disclosure is objected to because of the following informalities: The “single view" drawing is referred to as “FIG. 1”. In accordance with 37 CFR 1.84(u)(1), the specification should not refer to “FIG.” See CFR 1.84(u)(1).  
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order .
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52, 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 57 recites the limitation "The cellulose-aluminum dispersion polyethylene resin composite" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, a cellulose dispersion polyethylene resin composite will be considered to meet the claim. 
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 41-46, 48-49, 52-61, 72-73 are rejected under 35 U.S.C. 103 as being unpatentable over Medoff et al. (US 2005/0084671).
Regarding claim 41: Medoff is directed to a cellulose fiber dispersion polyethylene resin composite material, formed by dispersing a cellulose fiber into a polyethylene resin,
	wherein a proportion of the cellulose fiber is about 30-70% fibrous material. 
Medoff doesn’t mention a polyethylene that satisfies a relationship: 1.7 > half width (Log(MH/ML)) > 1.0 in a molecular weight pattern obtained by gel permeation chromatography measurement. 
 	Jeremic is directed to a review of polyethylene which can be used for making films. Jeremic teaches different chain lengths of polyethylene contribute to the performance of the material. For instance, higher molecular masses are needed to provide toughness and bubble stability in film materials. Lower molecular mass chains improve the processing of the material. Hence, the half width log (MH/ML) is a result-effective variable (MPEP 2144.05). Specifically, adjusting the amount of low and high molecular weight polyethylene improves the performance of polyethylene films, and is well within the skill level of one skilled in the art. Therefore, a particular ratio of low (ML) and high molecular weight polyethylene (MH), resulting in a half width log (MH/ML) within the scope of claim 1, is a matter of routine experimentation and would 
	Regarding claim 42: The melt flow is preferably less than 3 g/10 min ([0041] Medoff) (equivalent to a melt flow rate at a temperature of 230 and a load of 5 kgf). 
	Regarding claim 43: The proportion of cellulose fibers is 5-50% by weight of the composite ([0045] Medoff). While a specific amount relative to 100 parts polyethylene is not specifically mentioned, an amount of 10 wt% cellulose fiber, 10 wt% poly-coated paper, and 80 wt% polyethylene resulting in 12.5 parts per 100 parts polyethylene is well within the scope of both Medoff as well as the present invention, and therefore it is clear the amounts at least overlap. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
	Regarding claim 44: The proportion of cellulose fibers is 5-50% by weight of the composite ([0045] Medoff). While a specific amount relative to 100 parts polyethylene is not specifically mentioned, an amount of 10 wt% cellulose fiber, 10 wt% poly-coated paper, and 80 wt% polyethylene resulting in 12.5 parts per 100 parts polyethylene, is well within the scope of both Medoff as well as the present invention, and therefore it is clear the amounts at least overlap. 
In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
The working examples demonstrate a tensile strength at break of 6820 psi, or about 47 MPa ([0073] Medoff). 
Regarding claim 45: The proportion of cellulose fibers is 5-50% by weight of the composite ([0045] Medoff). While a specific amount relative to 100 parts polyethylene is not specifically mentioned, an amount of 10 wt% cellulose fiber, 10 wt% poly-coated paper, and 80 wt% polyethylene resulting in 12.5 parts per 100 parts polyethylene, is well within the scope of both Medoff as well as the present invention, and therefore it is clear the amounts at least overlap. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
	Medoff mentions the strength is a function of several components, including at least the amount of cellulose fibers, the amount of textured poly-coated paper and/or inorganic additives ([0039] [0044] [0047] Medoff). Hence, the flexural strength is a result-effective variable (MPEP 2144.05). Specifically, adjusting the amount of low and cellulose fibers, the amount of textured poly-coated paper and/or inorganic additives will result in a composite having a desired strength, and is well within the skill level of 
	Regarding claim 46: The proportion of cellulose fibers is 5-50% by weight of the composite ([0045] Medoff). While a specific amount relative to 100 parts polyethylene is not specifically mentioned, an amount of 15 wt% cellulose fiber, 10 wt% poly-coated paper, and 80 wt% polyethylene, resulting in 18.75 parts per 100 parts polyethylene, is well within the scope of both Medoff as well as the present invention, and therefore it is clear the amounts at least overlap. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
	Medoff mentions the strength is a function of several components, including at least the amount of cellulose fibers, the amount of textured poly-coated paper and/or inorganic additives ([0039] [0044] [0047] Medoff). Hence, the flexural strength is a result-effective variable (MPEP 2144.05). Specifically, adjusting the amount of low and cellulose fibers, the amount of textured poly-coated paper and/or inorganic additives will result in a composite having a desired strength, and is well within the skill level of 
	Regarding claim 48: Suitable polyethylene includes low density polyethylene ([0041] Medoff). 
	Regarding claim 49: The entire polyethylene can include low density polyethylene (equivalent to 100% by mass of the polyethylene resin is low density polyethylene). 
Regarding claim 52: The combination of Medoff and Jeremic doesn’t recite a hot xylene soluble mass ratio. However, the composite produced in Medoff and Jeremic is substantially identical to the composite produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Medoff and Jeremic suggests a hot xylene soluble mass ratio within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding clam 53: The raw materials can be made from recycled materials ([0019] Medoff). 
	Regarding claim 54-55: Medoff utilizes scarp polycoated paper obtained from discarded food and beverage containers that include one or more layers and is processes to expose paper fibers ([0026]-[0028] Medoff) (equivalent to a cellulose fiber adhesion polyethylene thin film piece as raw material (claim 54) and a polyethylene thin film piece is obtained by stripping off and removing a paper portion from (a) a polyethylene laminated paper having paper and a polyethylene thin film layer and (b) a beverage pack and a food pack each formed of the polyethylene laminated paper). 
	Regarding claim 56: The composites can include an inorganic additive ([0047] Medoff). 
Regarding claims 57-59:  The combination of Medoff and Jeremic doesn’t recite properties of water absorption ratio, impact resistance, linear expansion coefficient, or 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Medoff and Jeremic suggests a composite having a water absorption ratio, impact resistance, linear expansion coefficient, and moisture content within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 60: The composite can be in the form of a pellet ([0055] Medoff). 
	Regarding claim 61: A formed body is disclosed ([0061] Medoff). 
Regarding claims 72-73: A production method is disclosed comprising mixing cellulose fiber dispersion with polyethylene and obtaining the formed body by forming the mixture is disclosed.
	 
	
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Medoff and Jeremic as applied to claim 41 above, and further in view of Henry et al. (US 2014/0100332). 
	Regarding claim 47: The combination of Medoff and Jeremic doesn’t specify any length of the cellulose fibers. 
	Henry is directed to a cellulose fiber reinforced thermoplastic composition, wherein the fiber length is less than about 2 mm ([0030] Henry). One skilled in the art would have been motivated to have selected the cellulose fibers of Henry as the cellulose fibers of choice in Medoff since it can achieve similar mechanical characteristics for composite materials when synthetic fibers are used, including tensile and flexural strength as well as toughness. In addition, they do not detrimentally affect the waterproof properties and can be readily dispersed and recycled ([0009] Henry). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the cellulose fibers of Henry as the cellulose fibers of choice in Medoff arriving at the claimed length. 


Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Medoff and Jeremic as applied to claim 41 above, and further in view of Masami et al. (WO 2019/004206). A machine translation of WO 2019/004206 is provided with this office action, all citations are to the machine translation. 
Regarding claim 50: The combination of Medoff and Jeremic doesn’t specify any amount of polypropylene relative to the composition.
Masami is directed to a polyethylene resin composition that can comprise a cellulose filler (p. 4 Masami). The composition can comprise a content of polypropylene of preferably 25% or less based on 100% by weight of the polyethylene composition (p. 4 Masami). One skilled in the art would have been motivated to have included this amount of polypropylene in the combination of Medoff and Jeremic since the combination of polyethylene and polypropylene is easily recycled and occupy a large proportion of waste disposal (p. 1 Masami) and the amount of polypropylene improves fluidity and elastic recovery (p. 4 Masami). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an amount of polypropylene of less than 20 parts by mass or less based on a total content of polyethylene and cellulose. 


Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Medoff and Jeremic as applied to claim 41 above, and further in view of Stanhope et al. US (2016/0244598).
	Regarding claim 51: The combination of Medoff and Jeremic doesn’t mention a specific amount of nylon in the composition, although nlyon is mentioned at [0041]. 
	Stanhope is directed to a polymer composite comprising a polyethylene / polyethylene film or a polyethylene/nylon film. The recycled packaging of juice pouches or other multilayered film of the recycle stream comprises 70-92% by weight polyethylene and 5-12 wt% of polyethylene terephthalate or nlyon ([0020] Stanhope). One skilled in the art would have been motivated to have selected the recycle stream of Stanhope resulting in a composite having the claimed amount of PE, PET/nylon since it can be extruded successfully and made into a wide variety of products including wood substitute products and other applications ([0011] Stanhope). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composite comprising 70-92% by weight polyethylene and 5-12 wt% of polyethylene terephthalate or nlyon (e.g. 100 parts polyethylene and 7 parts PET or nlyon). 


Double Patenting – Non Statutory

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

ODP #1
Claims 41-61, 72-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-64, 71-72 of copending 16/641,192 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 41: An amendment to incorporate claim 47 into claim 42 of copending 192 arrives at claim 41 of the present invention. 
Regarding claim 43-61, 72-73: See claims 42- 64 and 71-72 of copending 192.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

ODP #2
Claims 41-61, 72-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-7, 9, 11-13, 15-18, 22-25, 27-29 of copending Application No. 16/466,226 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 41: An amendment to incorporate claim 10 into claim 1 of copending 226 arrives at claim 41 of the present invention. 
Regarding claim 43-61, 72-73: See claims 2, 4, 6-7, 9, 11-13, 15-18, 22-25, 27-29 and 48-49 of copending 226.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

ODP #3
Claims 41-61, 72-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, 27-29, 47-48 of copending Application No. 16/466,276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 41-61, 72-73: See claims 1-25, 27-29, 47-48 of copending 276. While claim 1 of copending ‘276 has been amended to specify water absorption properties, claim 1 of copending 276 arrives at claim 41 of the present invention in an obviousness type manner. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764